 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-00169 KJM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   HARJIT KAUR JOHAL,                                 DATE: July 12, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Harjit

19 Kaur Johal (“defendant”), by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     The defendant was previously convicted of the charged offense following a jury trial in

21 March 2017. ECF 213–215, 223. She was represented by a different attorney in those proceedings.

22          2.     On April 5, 2019, Brendan Hickey became the defendant’s attorney of record for the

23 purpose of filing a motion to vacate her conviction under 28 U.S.C. § 2255. ECF 297. Defendant filed

24 her Amended 2255 motion on April 10, 2019. ECF 299.

25          3.     On October 28, 2019, the Court denied defendant’s 2255 motion. ECF 336. Defendant

26 filed a notice of appeal. ECF 338.

27          4.     On April 16, the Ninth Circuit reversed the Court’s order denying defendant’s 2255

28 motion and vacated defendant’s conviction. See United States v. Johal, Case No. 19-17244, Dkt. No. 41

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 (9th Cir. Apr. 16, 2021). The Ninth Circuit remanded the case to this Court for further proceedings. See

 2 id.; ECF 341.

 3         5.      On April 20, 2021, this case was reassigned to Chief Judge Kimberly J. Mueller for all

 4 further proceedings. ECF 342.

 5         6.      On June 8, 2021, the Ninth Circuit’s mandate issued with respect to defendant’s appeal,

 6 and the Ninth Circuit’s judgment in this matter, entered April 16, 2021, took effect. ECF 348.

 7         7.      By previous order, this matter was set for status on July 12, 2021. ECF 346.

 8         8.      By this stipulation, defendant now moves to continue the status conference until

 9 September 13, 2021, and to exclude time between July 12, 2021, and September 13, 2021, under Local

10 Code T4.

11         9.      The parties agree and stipulate, and request that the Court find the following:

12                 a)     The government has represented that the discovery associated with this case

13         includes approximately 11,780 pages of documents including investigative reports, EDD records,

14         and financial records. All of this discovery has been either produced directly to counsel and/or

15         made available for inspection and copying.

16                 b)     Counsel for defendant desires additional time to review the discovery, consult

17         with his client, conduct investigation and research related to the charge and to otherwise prepare

18         for trial. Defense counsel was not the defendant’s trial counsel in the previous proceedings and

19         so has not previously had the opportunity to receive or review the discovery in this matter, or to

20         discuss it with his client. As such, defense counsel requires additional time to review the

21         discovery. Further, counsel for the defendant requires additional time to consult with his client

22         regarding potential resolutions of the case and to conduct research into various matters that could

23         potentially affect sentencing. Further, defense counsel requires the use of a Punjabi interpreter in

24         order to communicate with his client. As such, defense counsel’s ability to meet and consult

25         with his client is constrained.

26                 c)     Counsel for defendant believes that failure to grant the above-requested

27         continuance would deny him/her the reasonable time necessary for effective preparation, taking

28         into account the exercise of due diligence.

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 d)       The government does not object to the continuance.

 2                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of July 12, 2021 to September 13,

 7          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 9          of the Court’s finding that the ends of justice served by taking such action outweigh the best

10          interest of the public and the defendant in a speedy trial.

11          10.    Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15

16
      Dated: July 7, 2021                                     PHILLIP A. TALBERT
17                                                            Acting United States Attorney
18
                                                              /s/ SHEA J. KENNY
19                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
20

21
      Dated: July 7, 2021                                     /s/ BRENDAN HICKEY
22                                                            BRENDAN HICKEY
23                                                            Counsel for Defendant
                                                              HARJIT KAUR JOHAL
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                                             FINDINGS AND ORDER
 1

 2        IT IS SO FOUND AND ORDERED this 9th day of July, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       4
     PERIODS UNDER SPEEDY TRIAL ACT
